DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.
1. An information processing method comprising;
executing a first process of performing a non-linear analysis by iterating a linear analysis (abstract; mathematical concepts; mathematical calculations);
executing a second process of predicting a residual threshold to be used for determination of convergence of the linear analysis by a prediction model (abstract; mathematical concepts; mathematical calculations), based on a residual transition and calculation time for each iteration of the linear analysis obtained for each residual threshold using a plurality of experimental values by the first process (abstract; mathematical concepts; mathematical calculations); and
performing passage of data between the first process and the second process through an inter-process communication using a shared memory set in a memory (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

2. The information processing method according to claim 1, wherein the first process includes;
storing, in the shared memory, the residual transition and the calculation time for each iteration of the linear analysis, sets an address in a first named pipe (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), and
acquiring a prediction result of the prediction model written in the second process from a second named pipe (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), and
the second process includes:
acquiring the residual transition and the calculation time from the address set in the first named pipe in the shared memory (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), and
causing the prediction model to perform learning of predicting the residual threshold from a reference threshold and the residual transition (abstract; mathematical concepts; mathematical calculations), the reference threshold being determined from the residual transition and the calculation time (abstract; mathematical concepts; mathematical calculations), and writes the prediction result outputted by the prediction model into the second named pipe (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
3. The information processing method according to claim 2, wherein the second process includes;
setting the experimental value used when the calculation time is shortest to the reference threshold (abstract; mathematical concepts; mathematical relationships),
labeling the residual transition in accordance with a result of comparing the reference threshold and the experimental value used for each residual transition to generate learning data (abstract; mental processes; observation, evaluation, judgment, or opinion, and mathematical concepts; mathematical relationships), and
performing the prediction model using the learning data (abstract; mathematical concepts; mathematical calculations).
4. The information processing method according to claim 2, wherein the second process further including:
setting the experimental value used when the calculation time is shortest to the reference threshold (abstract; mathematical concepts; mathematical relationships),
determining a label for the residual transition in accordance with a result of comparing the reference threshold and the experimental value used for each residual transition (abstract; mental processes; observation, evaluation, judgment, or opinion),
generating a plurality of input data by segmenting the residual transition into certain segments (abstract; mathematical concepts; mathematical calculations) and applies the determined label to each of the plurality of input data to generate a plurality of learning data (abstract; mathematical concepts; mathematical relationships), and
performing the prediction model on each of the plurality of learning data (abstract; mathematical concepts; mathematical calculations).


5. The information processing method according to claim 2, wherein the second process includes;
specifying the experimental value used when the calculation time is shortest for each problem data of the non-linear analysis (abstract; mathematical concepts; mathematical calculations), calculates a resultant error between a first result obtained in the first process using the specified experimental value and each of second results obtained in the first process using the other experimental values (abstract; mathematical concepts; mathematical calculations),
setting the reference threshold based on a result of comparing the resultant error and the execution time for each experimental value for each problem data (abstract; mathematical concepts; mathematical relationships),
determining a label for the residual transition in accordance with a result of comparing the reference threshold and the experimental value used for each residual transition (abstract; mental processes; observation, evaluation, judgment, or opinion),
generating a plurality of input data by segmenting the residual transition into certain segments (abstract; mathematical concepts; mathematical calculations) and applies the determined label to each of the plurality of input data to generate a plurality of learning data (abstract; mathematical concepts; mathematical relationships), and
performing the prediction model on each of the plurality of learning data (abstract; mathematical concepts; mathematical calculations).

6. The information processing method according to claim 3, wherein the second process includes;
acquiring the prediction result obtained by causing the trained model to predict the residual threshold using the residual transition obtained by the first process in response to a call from the first process (abstract; mathematical concepts; mathematical calculations), and writes the prediction result in the second named pipe as a return value to the first process (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), and 
the first process further includes;
reading the prediction result from the second named pipe, and updates the residual threshold using the read prediction result and a predetermined change rate (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
7. The information processing method according to claim 2, wherein the first process includes;
coupling to the first named pipe and waits for first unlocking from the second process (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity),
in response to detection of the first unlocking, writing non-linear analysis data obtained by the non-linear analysis and linear analysis data obtained by the linear analysis into the shared memory (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), 
writing the number of iterations of the non-linear analysis and the number of iterations of the linear analysis into the shared memory (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity),
coupling to the second named pipe and waits for second unlocking from the second process, and in response to the second unlocking (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity),
acquiring the prediction result from the second named pipe (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
8. The information processing method according to claim 7, wherein the second process further includes;
coupling to the first named pipe and unlocks the first named pipe (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity),
in response to a request from the first process, reading the linear analysis data and the non-linear analysis data from the shared memory (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), acquires the residual transition and the calculation time from each of the linear analysis data and the non-linear analysis data (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), causes the trained prediction model to predict the residual threshold (abstract; mathematical concepts; mathematical calculations), and
coupling to the second named pipe, writes a prediction result by the trained prediction model into the second named pipe, and unlocks the second named pipe (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

Regarding claim 9, see the foregoing rejection of claim 1, for all limitations except the following:
9. An information processing apparatus, comprising:
a memory (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); and
one or a plurality of processors coupled to the memory (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions), the one or the plurality of processors;
... .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Inexact Krylov iterations and relaxation strategies with fast-multipole boundary element method”)(submitted by Applicant with the 7/18/22 IDS).
Regarding claim 1, Wang et al. disclose an information processing method comprising;
executing a first process of performing a non-linear analysis (solution of Navier-Stokes equations in a limiting case is implicit in solving a Stokes flow; see §1) by iterating a linear analysis (either the Stokes flow (§1), or the Krylov subspace method used to integrate (§2.4));
executing a second process of predicting a residual threshold (§2.6, last two paragraphs) to be used for determination of convergence (supra) of the linear analysis by a prediction model, based on a residual transition and calculation time for each iteration of the linear analysis obtained for each residual threshold (§2.6) ... ; and
performing passage of data between the first process and the second process through an inter-process communication using a shared memory set in a memory (§3, 1st paragraph).
Wang et al. do not disclose the highlighted limitations:
... obtained for each residual threshold using a plurality of experimental values by the first process ...
Examiner takes official notice that it is well-known and common knowledge to use experimental data to correct or improve a simulation. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wang et al. such that the residual transition and calculation time for each iteration of the linear analysis obtained for each residual threshold used a plurality of experimental values by the first process, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 9, see the foregoing rejection of claim 1, for all limitations except the following.
Wang et al. further disclose an information processing apparatus, comprising:
a memory (§3); and
one or a plurality of processors coupled to the memory (§3), the one or the plurality of processors;
... .




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852